Case 1:21-cr-00253-CCC Document1 Filed 09/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA —:_~—sSONO.” 1:2L-CR- 059
v. : (gupGE Conacél +)
EDWIN JEOVANY SANCHEZ:
ORDONEZ,
Defendant. |
FILED
INDICTMENT HASH SBUAG, PA
THE GRAND JURY CHARGES: SEP OL 2021
2» Be
COUNT 1 Depuiy Clerk

18 U.S.C. § 1326
(Illegal Reentry)

On or about January 5, 2019, in Franklin County, Pennsylvania,
within the Middle District of Pennsylvania, and elsewhere, the
defendant,

EDWIN JEOVANY SANCHEZ-ORDONEZ,
an alien, was found in the United States after having been removed from
the United States pursuant to law on or about June 6, 2014, through San
Antonio, Texas, without first having obtained permission to re-enter the

United States as required by law.
Case 1:21-cr-00253-CCC Document1 Filed 09/01/21 Page 2 of 2

All in violation of Title 8, United States Code, Sections 1326(a) and

Title 6, United States Code, Sections 202(3) and (4) and 557.

 

 

A TRUE BILL
3G
Acting United States Attorney FOREPERSON

yy Wore foxy

GORN NNE M. SANDERSON ~~ -~~.Date
Ssistant United States Attorney

 
